                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

WILLARD BERRY                                                                   PLAINTIFF

v.                           CASE NO. 3:15-CV-00378 BSM

BRIAN DOSS, et al.                                                           DEFENDANTS

                                          ORDER

        Don Etherly’s motion for out-of-pocket costs [Doc. No. 92] is granted, and the clerk

is directed to pay $636.94 from the library fund to Mr. Etherly. This figure accounts for the

fact that reimbursement for mileage is $0.58 per mile, not $0.54 per mile as listed in the

motion. The clerk is directed to retain a copy of this order and the motion in the library fund

file.

        IT IS SO ORDERED this 1st day of March 2019.



                                                    ________________________________
                                                     UNITED STATES DISTRICT JUDGE
